Title: To James Madison from Gurdon Bachus, 7 November 1804 (Abstract)
From: Bachus, Gurdon
To: Madison, James


7 November 1804, Philadelphia. “Some years ago, when Congress presided in this City I had the pleasure of your Acquaintance, being introduced by Mr. Giles, & Venable at that time Members from Virginia, and often dined with you in Company with those Gentn. I mention those Gentns. Names, that you might possibly recollect Me, but time effaces the Memory of every thing therefore I Cannot expect to be remembered eleaven or twelve by a person who has been all that time Occupied as you have! I Come to ask an Appt. as American Consul or Agent in Some of the French or Spanish West India Colonies.… The French & Spanish languages are familiar the French especially, as I have been in Constant Commerce with t⟨hem⟩ f⟨or⟩ Several years past! If there Should be wanted an Agent, in any French Island, Guadalope would be prefered as there are more privateirs out of that place than all others in possession of the French, of Course I might render My Country more Service, at Same time the Americans have more Commerce there than at any other French Island. I have wrote Mr. J. Randolph⟨e⟩ on this Subject who will no doubt Mention it to you.” Adds in a postscript: “Should any appt. be offered me, any papers to that effect may be directed to my Father Ebr. Bachus New York who will forward them immediately for S. Thomas, for which place I depart in five days.”
